COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Rusty Terry v. The State of Texas

Appellate case number:   01-15-00630-CR

Trial court case number: 1451197

Trial court:             183rd District Court of Harris County

        On November 24, 2015, this Court issued an order, abating the appeal and directing the
trial court to hold a hearing. We withdraw this order and reinstate the appeal on the active
docket.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: January 21, 2016